Citation Nr: 0532559	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to July 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issues of entitlement to service connection for residuals 
of a head injury, and entitlement to service connection for 
anxiety disorder, are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in February 2002 denied service 
connection for residuals of a head injury.  The veteran did 
not perfect an appeal, and that decision is final.

2.  The additional evidence since the unappealed February 
2002 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a head injury.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a head injury is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
November 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2005).  The veteran's 
request to reopen his claims of entitlement to service 
connection for residuals of a head injury was filed in 
September 2002.  Therefore, the current, amended regulation 
applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Evidence received subsequent to the February 2002 rating 
decision includes the veteran's service medical records, a 
Social Security Administration statement, and private and VA 
medical records.  This evidence, in part, shows that the 
veteran was seen in the emergency room of a private hospital 
during his time in service, and is probative to the veteran's 
claim that a head injury occurred in service because it is 
dated in April 1989, during the veteran's period of service, 
and in the month the veteran alleges his injury occurred.  As 
this evidence was not of record at the time of the February 
2002 rating decision, it has not been previously considered 
by VA.  It is also neither cumulative nor redundant of the 
evidence already of record, and, in connection with that 
previously assembled evidence, raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, because it shows evidence of medical treatment not 
reflected in his service medical records.  As new and 
material evidence has been received since the February 2002 
rating decision with regard to the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a head injury is 
reopened, and to that extent only, the appeal is granted.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

From the beginning of the veteran's claim, he has asserted 
that he was treated during service for a head injury at a 
private hospital in Vallejo, California.  Subsequent to his 
claim to reopen the issue of entitlement to service 
connection for residuals of a head injury, he submitted a 
treatment record from that private hospital which notes that 
he was seen in April 1989, the month the veteran alleges his 
injury occurred.  However, the record itself only notes that 
the veteran was admitted and discharged on that date.  It 
does not note for what the veteran was seen.  Appellate 
review, prior to obtaining records probative to the issue on 
appeal, is not proper.  As the appeal has been reopened, VA 
has a duty to assist the veteran in obtaining these records 
now that he has provided sufficient details to direct a 
search for them.  

As the veteran claims entitlement to service connection for 
an anxiety disorder secondary to the residuals of a head 
injury, the claim of entitlement to service connection for an 
anxiety disorder is held in abeyance, pending resolution of 
the actions requested in this remand.  

Accordingly, the issue of entitlement to service connection 
for residuals of a head injury is remanded for the following 
actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify 
or submit any pertinent evidence in 
support of his claim.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all records that 
have not previously been obtained from 
identified treatment sources, including 
any records of treatment from the 
emergency room or other departments at 
Sutter Solano Medical Center in Vallejo, 
California.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  When the above development has been 
completed, and any additional actions 
taken in compliance with the VCAA have 
been accomplished, the issues must be 
readjudicated on the merits.  
Thereafter, if the issues on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


